Citation Nr: 1424199	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from May 1967 to July 1969.  Service in the Republic of Vietnam is indicated by the record.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision, by the Roanoke, Virginia, Regional Office (RO), which denied the Veteran's claims.  

In November 2010, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

These claims were previously before the Board in January and June 2011 when they were remanded for additional development on both occasions.  The case has since been returned to the Board for further appellate consideration.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims of entitlement to service connection for a bilateral hearing loss and tinnitus disabilities must again be remanded for further evidentiary development.

This case was most recently remanded by the Board for additional development in June 2011, to include obtainment of a VA supplemental opinion and readjudication of the claims.  A supplemental opinion was obtained in September 2011 and it appears that a supplemental statement of the case (SSOC) was issued as the Veteran submitted a SSOC notice response in October 2011 indicating that he had no additional information or evidence to submit in support of his claims.  As noted in the representative's August 2013 brief, however, there is no indication that the SSOC has been associated with the Veteran's paper or electronic claims files for review.  Thus, the Veteran's representative requested that the claim be remanded to associate the most recent SSOC with the claims file so that it can be properly reviewed.  Accordingly, the Board must remand these issues to AOJ so that the most recent SSOC may be associated with claims file.  

The Board also notes that the Veteran testified that his hearing loss was initially documented in occupational audiological evaluations while working as a truck driver.  There is no indication that occupational audiological treatment records and reports of audiological evaluations have been requested or obtained from the Veteran's employer, thus, additional development efforts are necessary to attempt to obtain them.  

Finally, although an additional opinion was obtained as to the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus disabilities in September 2011, the Board again finds that it is inadequate for the purpose of adjudicating the claims for service connection for bilateral hearing loss and tinnitus.  Specifically, there is no indication that the examiner considered notation on the Veteran's separation report of medical history showing that he endorsed a history of ear, nose and throat trouble; the Veteran's and his son's lay statements and contentions as to the nature and onset of his claimed bilateral hearing loss and tinnitus disabilities; that VA has conceded the Veteran's combat service in Vietnam and excessive military noise exposure in light of his military occupational specialty as a cannonier and ammunition handler.  

Accordingly, the case is REMANDED for the following action:

1. Locate and associate with the claims file the most recent SSOC, likely dated between September and October 2011, as indicated by the receipt of the Veteran's SSOC response form in October 2011.  

2. The Veteran should be sent a letter requesting him to identify any relevant outstanding audiological treatment records and evaluations, to specifically include from his past employer, CX Roberson and Sheldon Trucking Company from 1970 to November 2005.  Authorized release forms should be provided.  All records requests and responses received should be documented in the claims file.

3. Outstanding VA audiological treatment records, to include numerical findings on any audiological evaluations performed, should be obtained from VA facilities identified by the Veteran or the record, to specifically include any audiological treatment records and findings from the Hampton VAMC dating since January 2007.  All records requests and responses received should be documented in the claims file.

4. Notify the Veteran that VA is undertaking efforts to arrange for a VA examination of his bilateral hearing loss and tinnitus disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claims; failure to report without good cause may result in denial of his claims.

5. Once the above requested development is complete, schedule the Veteran for a VA audiological examination to determine that nature and etiology of any bilateral hearing loss and tinnitus disabilities.  The Veteran's claims file, to include any electronic treatment records in Virtual VA and VBMS, must be made available to and reviewed by the VA examiner.  The examiner should indicate in his/her report whether the claims file was reviewed.

The examiner should elicit from the Veteran a complete history of his claimed bilateral hearing loss and tinnitus disabilities, as well as his in-service and post-service history of occupational and recreational noise exposure. 

Based on a review of the claim file, including the service treatment records, and interview and examination of the Veteran, the VA examiner should provide an opinion as to both the Veteran's claimed bilateral hearing loss and tinnitus disabilities whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that such disability was incurred in or otherwise related to his active service. In doing so, the VA examiner should indicate that she/he has reached this conclusion after considering the Veteran's contentions as to the nature and onset of his claimed bilateral hearing loss and tinnitus disabilities, the Veteran's endorsement of ENT trouble on his separation report of medical history, and that VA has conceded his in-service exposure to combat and excessive noise during service in Vietnam.  

A report of the examination should be prepared and associated with the claims file.  A complete rationale which includes citation to any relevant facts, to include those cited in this REMAND, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

6. If the Veteran fails to report to the scheduled examination, the RO/AMC must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

7. Following the above actions, review and readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus disabilities.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

